Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000866
                                                       20-NOV-2014
                                                       09:11 AM
                           SCWC-12-0000866

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          FEDERAL LAND BANK ASSOCIATION OF HAWAI#I, FLCA,
                  Respondent/Plaintiff-Appellee,

                                 vs.

      MORTON E. BASSAN, JR., also known as Morton Bassan, Jr,
              and as Morton Bassan, and KEIKO BASSAN,
                 Petitioners/Defendants-Appellants,

                                 and

     CITRUS MANAGEMENT SERVICES, INC., ORCHARD SERVICES, INC.,
                 BANK OF HAWAI#I, STATE OF HAWAI#I,
       acting by and through it’s Department of Agriculture,
               HAWAI#I ELECTRIC LIGHT COMPANY, INC.,
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000866; CIV. NO. 05-1-0193)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellants’ Application for Writ
of Certiorari filed on October 15, 2014, is hereby rejected.
           DATED:   Honolulu, Hawai#i, November 20, 2014.
Morton E. Bassan, Jr.             /s/ Mark E. Recktenwald
and Keiko Bassan,
petitioners pro se                /s/ Paula A. Nakayama

Jeffre W. Juliano                 /s/ Sabrina S. McKenna
and H. Maxwell Kopper
for respondent                    /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson